DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/24/2020 have been fully considered but they are not persuasive. 
The newly amended limitations to claim 1 are addressed below with the new annotated drawing below in the rejection of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-16 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Acer (TW553500U).
Regarding claim 1, Acer discloses in Fig. 1A-1D an antenna module adapted for an electronic device, the electronic device having a metal casing (110, 510 case Fig. 5), the antenna module comprising: an antenna structure comprising a radiation portion(210, 220, 230, 240, 250), a feeding portion(150), a ground portion(260, 140) and an extension portion(connection 160, 170 and 220), wherein the feeding portion(150), the ground portion(240) and the extension portion(connection 160, 170 and 220) are connected to the radiation portion(210); and a slot structure (120) having an open end(121) and a closed end (122), wherein the open end of the slot structure is adjacent to the extension portion of the antenna structure(121 next to 220), wherein the antenna structure is excited and resonates to generate a first antenna resonant mode(“The feeding portion 150, the first radiating portion 210, the first connecting portion 160, the second connecting portion 170, the second radiating portion 220, the third radiating portion 230, the short-circuit portion 260, and the slot 120 of the metal mechanism member 110 are excited to generate A fundamental acoustic resonance mode (Fundamental Resonant Mode) to form the aforementioned low frequency band FBL” page 5 paragraph 6 of translation ), and the slot structure is coupled to the antenna structure and resonates to generate a second antenna resonant mode (“the feeding portion 150, the first connecting portion 160, the second connecting portion 170, the third radiating portion 230, the fourth radiating portion 240, the fifth radiating portion 250, the short-circuit portion 260, and the slot of the metal mechanism member 110 The 120 series excitation produces another fundamental frequency resonant mode to form the aforementioned first high frequency band FBH1”, page 5 paragraph 6 of translation), wherein the metal casing has a bottom surface(110 metal mechanism), and a first orthographic projection of the antenna structure on the bottom surface of the metal casing does not overlap a second orthographic projection of the slot structure on the bottom surface of the metal casing (Fig. 1A, 

    PNG
    media_image1.png
    744
    1078
    media_image1.png
    Greyscale

Regarding claim 2
Regarding claim 3, Acer discloses in Fig. 1A-1D the antenna module according to claim 2, wherein the open end is spaced from the terminal end of the extension portion by a first distance (21 to 220), the closed end is spaced from the feeding portion by a second distance (122 to 150), and the first distance is less than the second distance (Fig. 1A).
Regarding claim 4, Acer discloses in Fig. 1A-1D the antenna module according to claim 1, wherein the antenna module further comprises a substrate(180) disposed in the metal casing(110), and the antenna structure is disposed on the substrate(Fig. 1A).
Regarding claim 7, Acer discloses in Fig. 1A-1D the antenna module according to claim 4, wherein the substrate has a side(180), and the slot structure is disposed on the side of the substrate(120 is on side of 180 Fig. 1A).
Regarding claim 8, Acer discloses in Fig. 1A-1D the antenna module according to claim 1, wherein the metal casing has a side(111), and the extension portion extends from the radiation portion to a vicinity of the side of the metal casing(220 extends toward side of 110 Fig. 1A).
Regarding claim 9, Acer discloses in Fig. 1A-1D the antenna module according to claim 1, wherein the ground portion contacts the metal casing (140 contacts 110).
Regarding claim 10, Acer discloses in Fig. 1A-1D the antenna module according to claim 1, wherein the metal casing has a side, and the slot structure is disposed on the side of the metal casing (120 is side of 111).
Regarding claim 11, Acer discloses in Fig. 1A-1D the antenna module according to claim 1, wherein a length of the slot structure is a quarter wavelength of a resonant frequency of the second antenna resonant mode (claims 4-8, “In different embodiments, the first distance D11 may be between 0 mm and a quarter wavelength of the desired resonant frequency…Depending on different second antenna resonant modes, the length of the slot structure 150 may be adjusted 
Regarding claim 12, Acer discloses in Fig. 1A-1D the antenna module according to claim 1, wherein the open end and the closed end are located on different planes (Fig. 1A).
Regarding claim 13, Acer discloses in Fig. 1A-1D the antenna module according to claim 1, wherein the open end and the closed end are located on the same plane (Fig. 1A).
Regarding claim 14, Acer discloses in Fig. 1A-1D the antenna module according to claim 1, wherein the open end and the antenna structure are located on different planes (121 and 230 or 250 Fig. 1A).
Regarding claim 15, Acer discloses in Fig. 1A-1D the antenna module according to claim 1, wherein the open end and the antenna structure are located on the same plane (121 and 210 and  Fig. 1A).
Regarding claim 16, Acer discloses in Fig. 1A-1D the antenna module according to claim 1, wherein the metal casing 110 has a side and a bottom, and the slot structure 120is disposed on the metal casing and extends from the side of the metal casing to the bottom of the metal casing (Fig. 1A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AMY X YANG/Examiner, Art Unit 2844           

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844